Case 1:20-cv-01194-DML-JMS Document  1-3 Filed
                           49D1 4-2003-CT-01    04/17/20 Page 1 of 2 PageIDFiled:
                                             1 646                           #: 303/1 7/2020 2:14 PM
                                                                                                                                                 Clerk
                                               Marion Superior Court,       Civil Division   14                                 Marion County, Indiana




 STATE OF INDIANA                                  )   IN   THE MARION COUNTY SUPERIOR COURT
                                                )ss:         CIVIL DIVISION
 COUNTY OF MARION                              )       CAUSE NO:

 KEISHA BONNER WHITE,                                                        )

                                                                             )

          Plaintiff,                                                         )

 vs.                                                                         )

                                                                             )
 WAL-MART STORES EAST, INC.,                                                 )

                                                                             )

          Defendant.                                                         )



                                             COMPLAINT FOR DAMAGES

          Comes now Plaintiff, Keisha Bonner White, by                           counsel, and for her cause 0f action against


 Defendant Wal-Mart Stores East,                Inc. states as follows:


           1.          Plaintiff   Keisha Bonner White (hereinafter, Bonner White)                         is   a resident of   Marion

 County, State 0f Indiana.


          2.           Defendant Wal-Mart Stores East,                       Inc.   (hereinafter,    Wal-Mart)        is   a business


 incorporated in the State 0f Delaware which owns, operates, manages and/or maintains the premises


 and   retail store    located at 10735 Pendleton Pike, Indianapolis, Marion County, State 0f Indiana.


          3.           On January      12,   2019      Plaintiff Bonner      White was a guest/invitee of the Defendant              at



 said premises and retail store.


          4.           On    said date   and time,          Plaintiff   Bonner White exited the          store   and walked on the

 sidewalk and parking           lot   0f the premises and         retail store after     shopping for merchandise.


          5.           Suddenly and Without warning Plaintiff Bonner White                        fell   on the accumulated      slush,


 snow and       ice   0n the sidewalk and parking              lot.



          6.           The   sole, direct    and proximate cause 0f the incident was due                   t0 the negligence     0f the


 Defendant in one 0r more 0f the following respects:

                                                                        1
Case 1:20-cv-01194-DML-JMS Document 1-3 Filed 04/17/20 Page 2 of 2 PageID #: 31




                       Failure t0 keep the entry/exit (sidewalk and parking lot)        way in   a reasonably


                       safe condition;


                       Failure to   warn patrons of the unsafe condition of the     entry/exit (sidewalk


                       and parking   lot)   way;

                       Failure t0 exercise reasonable care and diligence in the design, operation and


                       maintenance of the entry/exit (sidewalk and parking       lot)   way;

                       Failure to provide adequate lighting; and


                       Failure t0 properly design a safe entry/exit (sidewalk and parking lot)          way

                       for guests   and   invitees.


          7.           As   a direct and proximate result 0f Defendant’s negligence, Plaintiff Bonner White


 sustained personal injuries.


          WHEREFORE, Plaintiff Keisha Bonner White prays                    for judgment against the      Defendant

 in   an amount sufﬁcient to         fairly   and adequately compensate her for her damages, and for            trial   by

jury,   and    all   other just and proper relief in the premises.


                                                         Respectfully submitted,


                                                         GLASER & EBBS
                                                         /s/   Stacv L. Kellev
                                                         STACY L. KELLEY
                                                         Attorney for Plaintiff
